Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a controller, coupled to the control terminals of the first switch, the third switch, and the fourth switch respectively, and configured to control on and off of the first switch, the third switch, and the fourth switch, so that the rapid shutdown device operates in a normal state, a bypass state or a shutdown state; wherein, in response to the rapid shutdown device operates in the normal state, the first switch, the third switch, and the fourth switch are all on, and the second switch is off, in response to the rapid shutdown device operates in the bypass state, the second switch, the third switch, and the fourth switch are all on, and the first switch is off; and in response to the rapid shutdown device operates in the shutdown state, both the third switch and the fourth switch are off.
Regarding to claim 7, the prior art fails to disclose the control method comprising: when the rapid shutdown device operates in a shutdown state, detecting whether an online signal is received; in response to the rapid shutdown device operates in a shutdown state and the online signal is received, converting a state of the rapid shutdown device to a bypass state; when the rapid shutdown device operates in the bypass state, detecting whether the online signal is received, and acquiring an electrical parameter of the photovoltaic power generation module; and in response to the rapid shutdown device operates in the bypass state, the online signal is received, and the electrical parameter of the photovoltaic power generation module is higher than a set threshold, converting the state of the rapid shutdown device to a normal state.

Regarding to claim 12, the prior art fails to disclose a first switch and a second switch, wherein a first terminal of the first switch is connected to one terminal of the input port, a second terminal of the first switch is connected to a first terminal of the second switch, and a second terminal of the second switch is connected to the other terminal of the input port; a third switch and a fourth switch, wherein the third switch is connected between the first terminal of the second switch and one terminal of the output port, and the fourth switch is connected between the second terminal of the second switch and the other terminal of the output port; and a controller, coupled to the control terminals of the first switch, the third switch, and the fourth switch respectively, and configured to control on and off of the first switch, the third switch, and the fourth switch, so that the rapid shutdown device operates in a normal state, a bypass state or a shutdown state; wherein the input port of each of the at least one rapid shutdown device is coupled to a corresponding first photovoltaic power generation module, and the at least one second photovoltaic power generation module is connected in series with the output port of the rapid shutdown device.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838